    3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174        Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 ACCIDENT INSURANCE COMPANY, INC., ) Civil Action No. 3:16-cv-2621-JMC
 A SOUTH CAROLINA CORPORATION,             )
                                           )
                   Plaintiff,              )
                                           )
 v.                                        )
                                           ) ACCIDENT INSURANCE
 U.S. BANK, NATIONAL ASSOCIATION,          ) COMPANY’S RESPONSE
                                           ) MEMORANDUM IN OPPOSITION
                   Defendant,              ) TO U.S. BANK NATIONAL
                                           ) ASSOCIATION’S MOTION FOR
 U.S. BANK, NATIONAL ASSOCIATION,          ) SUMMARY JUDGMENT
                   Third-Party Plaintiff,  )
                                           )
 v.                                        )
                                           )
 SOUTHPORT LANE ADVISORS,                  )
 SOUTHPORT SPECIALTY FINANCE,              )
 ADMINISTRATIVE AGENCY SERVICES,           )
 and ALEXANDER CHATFIELD BURNS,            )
                                           )
                   Third-Party Defendants. )
                                           )
 _____________________________________ )

       Plaintiff Accident Insurance Company, Inc. (“Accident” or “Plaintiff”) respectfully

submits this response memorandum of law in opposition to Defendant U.S. Bank National

Association’s (“U.S. Bank” or “Defendant”) Motion for Summary Judgment (ECF No. 159). In

the alternative, Accident requests time to supplement and/or file a sur-reply on December 28, 2018,

which is seven (7) days after Defendant’s Reply brief is due. This alternative relief is requested

because two liability witness depositions were cancelled so that the parties could discuss

settlement, and the proposed date for rescheduling is next week. Those depositions would provide

additional evidence to support Plaintiff’s opposition to the pending motion, including the civil

conspiracy sections of Defendant’s brief.




                                                1
     3:16-cv-02621-JMC          Date Filed 12/13/18      Entry Number 174         Page 2 of 31




                                 SUMMARY OF OPPOSITION

          Defendant asks the Court to grant summary judgment in its favor on all of Plaintiff’s

claims, or alternatively to grant partial summary judgment, setting the maximum amount of

Plaintiff’s damages. (ECF 159-1, p. 1). For the reasons summarized below, this relief should be

denied.

          First, Defendant argues Plaintiff’s causes of action for breach of contract, breach of

fiduciary duty, negligence/gross negligence, negligent misrepresentation, and civil conspiracy are

barred by the one-year statute of limitations found in section 62-7-1001(a) of the South Carolina

Trust Code (the “Trust Code”). (Id. at p. 15-22). As set out in Legal Argument Section I.A. below,

this argument overlooks one very important part of the Trust Code: the scope provision found in

S.C. Code Ann. § 62-7-102 (“This article . . . does not apply to . . . custodial arrangements, business

trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts,

security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts . . . or

any arrangement under which a person is nominee or escrowee for another.”).          Even if the Trust

Code’s statute of limitations did apply to a reinsurance collateral trust, the trust account statements

Defendant mailed to Plaintiff were not “reports” under S.C. Code § 62-7-1005(a) (the one year

limitations period is only applicable where the trustee provides the beneficiary with a “report that

adequately disclosed the existence of a potential claim for breach of trust.”)

          Second, Defendant asserts three reasons Plaintiff’s cause of action for civil conspiracy

fails, even if timely filed. Initially, Defendant argues there is no allegation and proof of “some

underlying actionable tort” by the alleged co-conspirators; however, as set out in the Legal

Argument Section II.A below, Defendant overlooks (a) this Court’s prior Order finding the civil




                                                  2
        3:16-cv-02621-JMC           Date Filed 12/13/18        Entry Number 174           Page 3 of 31




conspiracy claim is properly pled;1 (b) Delaware cases that hold underlying wrongs do not have to

be expressly included as a separate cause of action to support imposing secondary liability on the

Defendant;2 and (c) evidence set out in the fact sections below fully supports the “combination of

two or more parties” and the “meeting of the mind” elements of the civil conspiracy claim.

Delaware law clearly states that Plaintiff does not need to prove the existence of an explicit

agreement; a conspiracy can be inferred from the pled behavior of the alleged conspirators.3

Further, Defendant argues that conspiracies cannot exist between related entities; however, as set

out in the Legal Argument Section II.B below, Delaware courts have expressly rejected the

argument that entities with common ownership can never conspire illegally with one another.4

           Finally, Defendant argues it is entitled to partial summary judgment on the amount of

Plaintiff’s damages;5 however, as set out in the Legal Argument Section III below, this argument

overlooks the fact that stringent requirements of causation and damages area are often loosened

when breaches of a fiduciary relationship are involved.6 Plaintiff’s damages are not limited to out-

of-pocket losses resulting from lack of proper collateral, and the damages as of today are definitely


1
  Compare Defendant’s Memorandum, ECF 159-1, pp. 23-24 with this Court’s Order and Opinion Granting
in Part and Denying in Part Motion for Leave to File First Amended Complaint, ECF 142, pp. 10-11 (Court
held ¶¶ 137-141 of the proposed Amended Complaint properly alleged civil conspiracy.)
2
 See Szczerba v. Am. Cigarette Outlet, Inc., C.A. No. N13C-09-080, 2016 WL 1424561 at * 4 (Del. Super.
Apr. 1, 2016). In fact, allegations that companies worked together to suppress knowledge is, in and of itself,
a sufficient underlying wrong to sustain a civil conspiracy cause of action under Delaware law. Nut v. A.C.
& S. Co., Inc., 517 A.2d 690, 695 (Del. Super. 1986).
3
    CMS Inv. Holdings, LLC v. Castle, C.A. No. 9468-VCP, 2015 WL 3894021 at *22 (Del. Chanc. June 23, 2015).
4
 See Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1038 n.37, 2044-45 (Del. Chanc.
2006).
5
    See ECF 159-1, pp. 27-31.
6
 Thorpe by Castleman v. CERBCO, 676 A.2d 436, 445 (Del. 1996) (citing Milbank, Tweed, Hadley &
McCloy v. Boon, 13 F.3d 537, 543 (2d Cir. 1994) (“breaches of a fiduciary relationship in any context
compromise a special breed of cases that often loosen normally stringent requirements of causation and
damages”)).
                                                        3
     3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174      Page 4 of 31




not “zero.” Defendant is also not entitled to partial summary judgment on Plaintiff’s future

damages. (ECF 159-1, pp. 31-32). As described in Roy Strickland’s Supplemental Report

submitted under seal with this filing, Plaintiff’s damages are not speculative. Thus, the issue of

AIC’s damages is one for trial and will be the subject of live testimony from fact witnesses, Brian

LaPage (SIGMA actuary) and Roy Strickland (damage expert). Plaintiff offered to schedule the

deposition of these witnesses, but Defendant has not attempted to depose them.

                                      LEGAL STANDARD

        Summary judgment should be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A fact is “material” if proof of its existence or non-existence would affect the

disposition of the case under the applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248–49 (1986). A genuine question of material fact exists where, after reviewing the record as a

whole, the court finds a reasonable jury could return a verdict for the non-moving party. Newport

News Holdings Corp. v. Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011).

       When ruling on a summary judgment motion, a court must view the evidence in the light

most favorable to the non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124

(4th Cir. 1990). All that is required to survive summary judgment is that “sufficient evidence

supporting the claimed factual dispute be shown to require a jury or judge to resolve the parties’

differing versions of the truth at trial.” Anderson, 477 U.S. at 249.




                                                  4
       3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174      Page 5 of 31




                                    FACTUAL BACKGROUND

         A. Defendant’s 2015 Consent Decree with the Office of the Comptroller of the
            Currency.

         On October 23, 2015, the United States of America Department of Treasury, Office of

the Comptroller of the Currency rendered a Consent Order, finding that U.S. Bank:

          1. Has deficiencies in its BSA/AML compliance program resulting in a
             violation of 12 U.S.C. § 1818(s) and 12 C.F.R. §§ 21.11 and 21.21;

          2. Possesses an inadequate system of internal controls, ineffective independent
             testing, inadequate training, and systemic deficiencies in its transaction
             monitoring systems and customer due diligence processes; and

          3. Failed to identify certain suspicious activity by its customers.7

The Consent Order further required that U.S. Bank submit a Comprehensive BSA/ALM Action

Plan that specified timelines for the completion of the following remedial measures:

              An enterprise-wide assessment, independent testing, and audit of AML risk;

              Development of a comprehensive, risk-based approach to quantifying BSA/AML
               risk for new and existing customers;


              Development of appropriate customer due diligence policies, procedures, processes,
               and training commensurate with the customer’s risk profile sufficient for U.S. Bank
               to develop an understanding of normal and expected behavior of the customer;

              Maintenance of an electronic due diligence database that is readily accessible to the
               relationship manager or other parties responsible for the customer relationship,
               complete with suspicious activity monitoring, alert analysts and investigators,
               quality control and assurance personnel, and regular updates of customer behavior
               and profile;

              Creation of a specialized or enhanced due diligence process for higher risk clients
               and/or products and services;



7
    Ex. 1, OCC Consent Order, dated October 23, 2015, pp. 2, 7-8.
                                                    5
        3:16-cv-02621-JMC          Date Filed 12/13/18       Entry Number 174        Page 6 of 31




                 Periodic reviews of each customer relationship by type, volume, and value;

                 Maintenance of surveillance and transaction monitoring that aggregates data across
                  varying platforms, lines of business, and relationships; and

                 Implementation of an alert investigation process that ensures the adequacy of
                  staffing to investigate and clear alerts, the availability and adequacy of information
                  to investigate potential suspicious activity, and identification of high volume
                  activity. 8

           This Consent Decree and the testimony of U.S. Bank managers and officers (as described

on pages 13-21 below) provides the link between the allegations in the Amended Complaint and

the causation of harm to trust beneficiaries, like Plaintiff. But for Defendant’s deficiencies and

failures described in the OCC Consent Decree, Dallas National Insurance Company could have

never been purchased by Alexander Burns, and therefore, Burns would have had no control over

the collateral removed from and placed in Plaintiff’s reinsurance trust account. Roy Strickland,

Plaintiff’s damage expert, fully explains how the damages are calculated and supported by

admissible facts that are not speculative in the Legal Argument, Section III below. Despite the

stringent requirements of the OCC Consent Decree, testimony taken in this case indicates no

additional training occurred with Relationship Managers and Account Managers at U.S. Bank

National Association.9

           B. Defendant’s 2018 Deferred Prosecution Agreement and Statement of Facts
              Admitted to the United States Department of Justice.

           The culture within Defendant U.S. Bank, was one that “willfully” fail[ed] to maintain an

adequate anti-money laundering (“AML”) program, in violation of Title 31, United States Code,



8
    Id. at pp. 9-14.
9
 Ex. 9, Deposition of Ronald Richter dated November 14, 2018, pp. 35-39; Ex. 10, Deposition of Frank
Bradley dated July 25, 2018, pp. 11-33; Ex. 11, Deposition of Judy Stauderman dated July 18, 2018, pp.
53, 83-86, 130-131.
                                                      6
        3:16-cv-02621-JMC          Date Filed 12/13/18   Entry Number 174         Page 7 of 31




Sections 5318(h) and 5322(a) and (c) and Title 31, Code of Federal Regulations, Section

1020.210.10 “From at least in or about 2009, and continuing until 2014, the Defendant admits it

willfully failed to establish, implement and maintain an adequate AML program. Among other

things, U.S. Bank National Association capped the number of alerts generated by its transaction

monitoring systems based on staffing levels and resources . . . . The Bank’s then Chief Compliance

Officer concealed the Bank’s practices from the Office of the Comptroller of the Currency

(“OCC”), the Bank’s primary regulator.”11

           For all of the relevant period in the present litigation, U.S. Bank “had only 25-30 AML

investigators. Apart from investigators added as a result of acquiring other banks, USB did not

increase substantially its number of investigators. As late as 2012, when USB had over $340 billion

in assets, the Bank had 32 investigators. *** [U.S. Bank also] filled key compliance roles,

including policy-making and transaction monitoring positions, with individuals who, by their own

admission, lacked experience.”12

           “Regulatory guidance in effect during the relevant time period provided that the

cornerstone of a strong AML program is the adoption and implementation of comprehensive

customer due diligence (“CDD”) policies, procedures, and processes for all customers, particularly

those that present a higher risk for money laundering. Effective CDD policies, procedures and

processes enable the bank to predict with relative certainty the types of transactions in which a




10
 See Ex. 2, Deferred Prosecution Agreement between the United States Attorney’s Office for the Southern
District of New York and U.S. Bancorp, dated February 12, 2018, with accompanying Exs A-C.
11
     Id. at Ex. C, ¶¶1,5 (Statement of Facts).
12
     Id., ¶ 13.

                                                  7
       3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174        Page 8 of 31




customer is likely to engage, comply with regulatory requirements and report suspicious

activity.”13

          The Deferred Prosecution Agreement states in pertinent part:

          USB, having truthfully admitted to the facts in the Statement of Facts, agrees that
          it shall not, through its attorneys, agents, or employees, make any statement, in
          litigation or otherwise, contradicting the Statement of Facts or its representations
          in this Agreement. Consistent with this provision, USB may raise defenses and/or
          assert affirmative claims in any proceedings brought by private and/or public
          parties so long as doing so does not contradict the Statement of Facts or such
          representations. Any such contradictory statement by USB, its present or future
          attorneys, agents, or employees shall constitute a violation of this Agreement and
          USB thereafter shall be subject to prosecution . . . .”14

These admissions are the cornerstone of Plaintiff’s claims because Alexander C. Burns would

never have been able to get away with his scheme without Defendant’s willful failures as described

in the Statement of Facts of the Deferred Prosecution Agreement. Defendant cannot deny the

material facts set out in Exhibit 2 without violating its prosecution agreement with the United

States Department of Justice.

          This 2018 Deferred Prosecution Agreement along with the testimony of U.S. Bank

managers and officers provides another link between the allegations in the Amended Complaint

and the causation of harm to trust beneficiaries, like Plaintiff. But for Defendant’s willful failures

described in the Deferred Prosecution Agreement, Dallas National Insurance Company could have

never been purchased by Alexander Burns, and therefore, Burns would have had no control over

the collateral removed from and placed in Plaintiff’s reinsurance trust account.




13
     See Ex. 2, at Ex. C, ¶10
14
 See Ex. 2, Deferred Prosecution Agreement between the United States Attorney’s Office for the Southern
District of New York and U.S. Bancorp dated February 12, 2018, at page 5, ¶16.

                                                   8
       3:16-cv-02621-JMC               Date Filed 12/13/18   Entry Number 174      Page 9 of 31




          C. Alexander Burns’ 2018 Consent Judgment and Complaint filed by the United
             States Security and Exchange Commission.

          According to a Consent Judgment and Complaint recently filed by the United States

Securities and Exchange Commission, Alexander C. Burns and Andrew B. Scherr violated federal

securities law by engaging in multiple schemes to defraud their advisory clients, which were

insurance companies and reinsurance trusts. See Securities and Exchange Commission v.

Alexander Burns, 18-cv-9477 (S.D.N.Y October 16, 2018).15 Just a few days after the enforcement

action was filed, the Honorable Lorna G. Schofield, U.S. District Judge for the Southern District

of New York, entered Final Judgment against Alexander Burns that enjoined him from future

violations of federal securities laws and ordered that he pay disgorgement of ill-gotten gains,

prejudgment interest thereon, and a civil penalty.16 The Consent of Alexander Burns was attached

to the Judgment and precludes Burns from arguing that he did not violate the federal securities

laws as alleged in the Complaint.17           Therefore, the below SEC allegations (as consented to by

Burns) are relevant to this litigation.

          As part of their underlying schemes, Burns acquired control over the investment funds of

five insurance companies and seven reinsurance trusts.18 He then fraudulently caused these entities

to transfer over $300 million in cash to companies controlled by Burns in exchange for essentially

worthless or grossly overvalued securities created by or at the direction of the Burns with the

assistance of U.S. Bank. He then fraudulently diverted millions of dollars for his own use, resulting




15
   Ex. 3, Securities and Exchange Commission v. Alexander Burns, 18-cv-9477 (S.D.N.Y October 16,
2018), SEC Complaint, Judgment, and Consent to Judgment.
16
     Id. at Burns Judgment, pp. 3-4.
17
     Id. at Consent, pp. 2 and ¶ 12.
18
     Id. at SEC Complaint, at ¶ 1.
                                                      9
       3:16-cv-02621-JMC            Date Filed 12/13/18   Entry Number 174    Page 10 of 31




in one or more insurance companies having insufficient assets to pay their policy holders’ claims

and being placed into receivership after the scheme imploded.19

           Burns used two investment entities to perpetrate the schemes.20 Burns was the majority

owner and control person of Southport Lane Management, LLC (“SLM”), a private equity firm

based in Manhattan, New York and Southport Lane Advisors, LLC (“SLA”), a registered

investment adviser and wholly owned subsidiary of SLM with offices in Manhattan, N.Y. and

Seattle, Washington.21 For most of the relevant period, Scherr was a minority owner of SLM and

SLA. In February 2014, Scherr became the majority owner of SLM and SLA when Burns divested

himself of his interests in SLM and SLA.22

           According to the SEC, the schemes involved three phases.23 First, SLM acquired majority

interests in one or more insurance companies, including Freestone Insurance Company, formerly

known as Dallas National Insurance Company, and acquired control of the funds in one or more

separate reinsurance trusts with which those insurance companies had reinsurance relationships.

SLM acquired the controlling interests in a number of these insurance companies, including

Freestone, by either selling them asset-backed securities of questionable, if any, value, or by

surreptitiously using the funds controlled by one insurance company to acquire controlling

interests in another insurance company.24




19
     Id.
20
     Id. at ¶ 2.
21
     Id.
22
     Id.
23
     Id. at ¶ 3.
24
     Id. at SEC Complaint, at ¶ 3
                                                   10
       3:16-cv-02621-JMC        Date Filed 12/13/18      Entry Number 174       Page 11 of 31




           Second, Burns and SLM directed the insurance companies, like Freestone, and reinsurance

trusts that SLM now controlled to enter into investment management agreements with SLA.25 The

investment management agreements allowed SLA to make investment decisions for, and gain

control over, the capital reserve assets of these insurance companies and reinsurance trusts

(collectively, the “Advisory Clients”).26

           Third, Burns, with the assistance of Andrew Scherr, raided those insurance companies of

their funds through a variety of fraudulent transactions and misrepresentations and omissions of

material fact.27 Scherr assisted Burns, in part, by using entities he was affiliated with to acquire

assets that were either worthless or greatly overvalued. Burns, through SLM, then transferred the

assets provided by Scherr and others into a series of asset-backed securities and unit investment

trusts (collectively the “Southport Securities”).28 Burns, through an SLM affiliate, Administrative

Agency Services, Inc. (“AAS”), then created grossly overstated valuations for the Southport

Securities and, through SLA, caused these overvalued, illiquid securities to be sold to the Advisory

Clients. Id. The Defendant was intimately familiar with Burns’ purchase of Dallas

National/Freestone with “assets” known as Beaconsfield, as well as the structuring of the UIT

securities.29

           SLA failed to disclose to the Advisory Clients that the Southport Securities were created

by, and originally owned by SLM, or its affiliates, and that the assets were valued by an SLM



25
     Id. at ¶ 4
26
     Id.
27
     Id. at ¶ 5.
28
     Id.
29
  Ex. 4, PowerPoint Presentation saved by Defendant as “Beaconsfield Structuring Discussion – 12 Sept
2013.pptx, Last Modified Date: 9/13/13.
                                                  11
       3:16-cv-02621-JMC             Date Filed 12/13/18   Entry Number 174      Page 12 of 31




affiliate, AAS.30 These undisclosed, related party transactions, often involving fraudulently

overvalued or essentially worthless, illiquid securities, were in direct contravention of the terms of

SLA’s investment management agreements with the Advisory Clients, were in breach of SLA’s

fiduciary duties to its Advisory Clients and were otherwise in violation of the securities laws.31

           For example, in one scheme, Scherr caused a company with which he was affiliated to

purchase an interest in a painting of questionable authenticity for approximately $15 million; his

affiliated company then sold its interest in the painting to a SLM affiliate for $40 million.32 Burns,

through AAS, then transferred the SLM affiliate’s interest in the painting into the unit investment

trusts, and valued the interest in the painting at $128 million. Id. Burns, through SLA, then sold

these overvalued unit investment trusts to SLA’s Advisory Clients, thereby fraudulently obtaining

approximately $175 million from SLA’s Advisory Clients. Id.

            In another scheme, Scherr helped create a company for the purpose of acquiring what he

claimed was $100 million worth of stock in a private fiber optic company in exchange for $80

million in promissory notes.33 The owner of the fiber optic company considered the company to

be worth no more than $10 million. Scherr and Burns, through a SLM affiliate, acquired Scherr’s

company’s interest in the private company for $80 million in promissory notes. Id. Burns, retaining

the unsupportable value of $100 million for SLM’s interest in the private company, contributed

that interest into a fourth and fifth series of unit investment trusts. Burns, through SLA, also sold




30
     Ex. 3, SEC Complaint, at ¶ 6.
31
     Id.
32
     Id. at ¶ 7.
33
     Id. at ¶ 8.
                                                    12
          3:16-cv-02621-JMC          Date Filed 12/13/18   Entry Number 174     Page 13 of 31




these overvalued unit investment trusts to SLA’s Advisory Clients, thereby fraudulently obtaining

approximately $112 million from SLA’s Advisory Clients.34

            Through the conduct described above, Burns and Scherr fraudulently diverted more than

$300 million of SLA’s Advisory Client’s funds.35 Additionally, SLM and SLA collected over $8

million in investment management and advisory fees from the Advisory Clients. Id. These fees

were based typically on 1.5% of the inflated asset values in the Advisory Clients’ accounts.36

Burns used the proceeds of the fraudulent securities transactions to make payroll, transfer large

sums of money to himself and Scherr, and to acquire new investment opportunities to continue to

grow SLM’s business.37

            The SEC Complaint, Judgment and Consent to Judgment when reviewed in combination

with the Defendant’s OCC Consent Decree, Deferred Prosecution Agreement and the testimony

of Bank managers and officers (as described below) provides ample material facts, and details

concerning actionable underlying wrongs that occurred in this case.


            D. In 2011 and 2012, Defendant Aggressively Courted Alexander Burns and
               Southport as a Client for the Bank’s Various Lines of Business.

            In August of 2011, Burns and Lawrence Woodcock (“Woodcock”), a Business

Development Officer of U.S. Bank’s Institutional Trust & Custody Division, discussed Southport

Lane, LP’s “custody need” for a $16,000,000.00 portfolio.38 Fee agreements were sent to Burns



34
     Ex. 3, SEC Complaint, at ¶ 6.
35
     Id. at ¶ 10
36
     Id.
37
     Id
38
     Ex. 5, E-mail Correspondence between Burns and Woodcock, dated August 05, 2011.

                                                    13
       3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174        Page 14 of 31




several days later, and Woodcock e-mailed Frank Bradley (“Bradley”), a U.S. Bank Relationship

Manager, highlighting the potential lucrative relationship: “[a]ssuming we do a good job, Alex

stated he will move the majority of $3.0B in assets to us (all separate accounts) within the next 2

quarters.”39

          An agreement was ultimately reached, and Woodcock extoled Bradley to Burns as “one of

[U.S. Bank’s] most seasoned RM’s!”40 On September 7, 2011, Woodcock expressed interest in

U.S. Bank handling Burns’ Regulation “114 Trust” accounts, offering to “validate pricing”

“quickly,” and to meet with Burns in person for “lunch or dinner.”41 The 114 Trust accounts

refers to the reinsurance collateral trust accounts, like the one at issue in this case.

          Woodcock, Bradley, and Ron Richter (“Richter”), Vice President of U.S. Bank’s Business

Development, wined, dined, and “enjoy[ed]” cigars with Burns at Benjamin’s restaurant in New

York City on September 15, 2011, with the hope of “partnering with [Burns] on future

opportunities.”42 They also took Burns to a strip club, “entertainment” likely paid for by

Defendant.43

          By October 2011, Woodcock e-mailed Burns about the “great news” regarding the “trustee

assumption opportunity currently at Merrill Lynch,” the “Delaware domiciled custody

opportunity,” and the “potential Q1 2012 deal.” Woodcock was “[w]ow[ed].”44




39
     Ex. 6, E-mail Correspondence between Woodcock and Bradley, dated August 09, 2011
40
     Id. at E-mail Correspondence between Burns and Woodcock, dated August 09, 2011.
41
     Ex. 7, E-mail Correspondence between Burns and Woodcock, dated September 07, 2011.
42
     Ex. 8, E-mail Correspondence between Burns and Woodcock, dated September 16, 2011.
43
     Ex. 9, Deposition of Ron Richter dated November 14, 2018, at pp. 23-25.
44
     Ex. 12, E-mail Correspondence between Burns and Woodcock, dated October 13, 2011.

                                                    14
       3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174        Page 15 of 31




          Richter, Woodcock, and Bradley then treated Burns to a “wonderful evening” dinner at

Dylan’s in New York City at the end of November, and Woodcock reiterated his interest in

“working with [Burns] on the next series of opportunities [he] outlined during the dinner!”45

          At the end of 2011, Burns and Bradley finalized the 114 Trusts and KYC, and AML

documentation was exchanged. Bradley reminds Burns:

          [B]e mindful of . . . in our capacity as Trustee, the trust agreement’s section 8(b)
          requires that Before accepting any Asset for deposit to the Trust Account, the
          Trustee shall determine that such Asset is in such form that the Beneficiary
          whenever necessary may, or the Trustee upon direction by the Beneficiary will,
          negotiate such Asset without consent or signature from the grantor or any person
          or entity other than the Trustee in accordance with the terms of this Agreement. So
          just a reminder that any assets in an account where we serve as trustee, need to
          either be in book entry form, registered in U.S. Bank’s name or in negotiable form
          based on 8(b).46

In April of 2012, Burns e-mailed Woodcock announcing new CIO and CEO hires at his firm, and

he mentioned later in the e-mail chain that he was “transferring over about $105mm from Merrill

Lynch (Frank is all over it) and separately, [he was] working with guys in the mutual fund group .

. . which should have at least $500mm in AUM.” Burns’ stated goal was “1B of custody before it

gets too warm this summer.”47

          The next month, May of 2012, Burns invited Woodcock, Richter, and Bradley to tour his

new office space, followed by a lunch at Nanni’s Restaurant.48 Several months later, in August

2012, Woodcock reached out to Burns again to discuss the “flurry of deals” Burns mentioned at

their last meeting.49


45
     Ex. 13, E-mail Correspondence between Burns and Woodcock, dated December 01, 2011.
46
     Ex. 14, E-mail Correspondence between Burns and Bradley, dated December 19, 2011 (emphasis added).
47
     Ex. 15, E-mail Correspondence between Burns and Woodcock, dated April 12, 2012.
48
     Ex. 16, E-mail Correspondence between Woodcock and Harrison, dated May 14, 2012.
49
     Ex. 17, E-mail Correspondence between Burns and Woodcock, dated August 14, 2012.
                                                   15
       3:16-cv-02621-JMC          Date Filed 12/13/18       Entry Number 174   Page 16 of 31




          E. Defendant Knew Destra UITs Had Negotiability Problems in 2012.

          The Destra Unit Investment Trust, a Burns controlled entity, was created on October 1,

2012, with the assistance of Vincent Paglio, a relationship manager with U.S. Bank’s Institutional

Trust and Custody Division.50 The pricing, valuation, and redemption of Destra units was

controlled exclusively by Administrative Agency Services, LLC, another Burns controlled entity.

The Destra trust indenture required Destra unit holders to procure the written consent of

Administrative Agency Services, LLC (Burns) prior to redeeming any units. As such, Destra

clearly was not a freely negotiable security on its face.51

          Relationship Manager Vincent Paglio was responsible for Destra, and even he

acknowledged the negotiability issues this provision of the Destra trust agreement implicated when

he admitted that the administrative agent and the trustee had to receive written instructions before

any redemption could occur.52 Furthermore, Paglio testified that he was “involved in” net asset

value calculations with Administrative Agency Services, LLC, but could not remember ever

reviewing the company’s agreement.53 Had a prudent and diligent relationship manager reviewed

and understood the Administrative Agent’s Limited Liability Company Agreement, which the

Relationship Manager should have done in the exercise of the industry standard of care, skill, and

caution, that Relationship Manager would have realized the conflict of interest that Section 5 of




50
     Ex. 19, E-mail Correspondence between Tom Hale and Robert McGraw, dated October 2, 2012.
51
  Ex. 18, Destra Target Income Unit Investment Trust Standard Terms and Conditions Trust Agreement,
Article V, Section 5.01(b).
52
     Ex. 20, Companion case deposition of Vincent Paglio, pp. 145-46.
53
     Ex. 20, Companion case deposition of Vincent Paglio, pp. 73, 76-79.

                                                     16
       3:16-cv-02621-JMC          Date Filed 12/13/18       Entry Number 174       Page 17 of 31




the company’s agreement creates by vesting all authority and discretion with one individual –

Burns, the point of contact for Southport with the Defendant.

           The Destra Trust Agreement also imposes a prohibition on transfer of Units to anyone who

could cause the trust to be subject to the Securities Act of 1933, a law designed to prohibit deceit,

misrepresentations, and other fraud in the sale of securities.54 Yet, Mr. Paglio believed that it “was

not [his] responsibility” to be aware of who held the Destra UITs, and that he was “not involved”

with redemption in the context of the Destra UITs.55 Additionally, Mr. Paglio admitted he had no

knowledge of how the Destra Units were transferred between U.S. Bank’s accounts, and does not

know whether the Destra Units went through a broker- dealer in an arm’s length transaction.56

           Likewise, the disclosures in Destra’s SEC filings confirm that the transfer of the Destra

Units into reinsurance trust accounts violated the terms of trust agreement – more specifically, by

virtue of the descriptions of the type of securities in each unit (non-registered private interests in

micro-cap companies)57 and the indicated procedure for the acquisition of these securities

(warranties that attempt to disclaim liability for a prospective investor’s investment in the series).58

           By the next year, in March of 2013, Bradley wrote in his IT&C call report that Burns “very

much values” Woodcock’s and Richter’s “commitment” to the relationship, and that it was




54
  Ex. 18, Destra Standard Terms and Conditions Trust Agreement, Article V, Section 5.03, SEC.gov’s
description of Securities Act of 1933.
55
     Ex. 20, Companion Deposition of Vincent Paglio, pp. 189, 252.
56
     Id. at pp. 312-313.
57
     Ex. 21, Destra’s Form N-8B-2 Filing with the SEC, Section II (a).
58
     Id. at 11, 16.

                                                     17
       3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174           Page 18 of 31




“beginning to pay off in a material way as is evidenced by the numerous in-flows of new business

that [Burns] has both promised and delivered on thus far.”59

          F. The Conspiracy Unfolds – Agreement Between Two or More Persons

          In an April 19, 2013 e-mail between Bradley and Burns labeled “DTC Deposits,” Frank

Bradley wrote that “Ron and Larry have made great headway in addressing [the Destra] DTC

eligibility . . . we have identified an operational unit that can accomplish this for us.”60 This

correspondence demonstrates that U.S. Bank’s relationship and business development officers

were at the forefront of attempting to make the Destra unit investment trusts Depository Trust

Company eligible. But U.S. Bankcorp Fund Services, the operational unit mentioned in this email,

was never able to get the Destra unit investment trusts DTC eligible, as evidenced by the fact that

Destra has not been transferred to Plaintiff from the trust account although demand was first made

more than four years ago.

          As point-persons on Destra’s Depository Trust Account eligibility issue, U.S. Bank’s

officers knew that the Destra units were not freely negotiable securities within the meaning of

Section 8(b) of the trust agreement, because of their failure to become Depository Trust Account

eligible. Mr. Bradley was the person who signed the Accident Insurance Company Trust

Agreement on behalf of the Defendant. In his deposition, he conceded that Depository Trust

Account eligibility is important because it allows the securities to be in “book entry form . . . a

general rule in our industry.”61




59
     Ex. 22, Bradley’s IT&C Call Report, dated February 05, 2013.
60
     Ex. 23, E-mail correspondence between Bradley and Burns, dated April 19, 2013.
61
     Ex. 24, Companion Deposition of Franklin Bradley, page 194.

                                                    18
       3:16-cv-02621-JMC       Date Filed 12/13/18       Entry Number 174         Page 19 of 31




          On November 27, 2013, account manager Robert Ruby admitted that he “experienced

difficulty corroborating the price of a number of assets purchased or in the process of being

received by accounts in the Southport Lane relationship.”62

          The motive for the conspiracy is revealed in discovery produced in this case. E-mail

correspondence between U.S. Bank senior management summarizes the relationship and accounts

Southport Lane had with U.S. Bank between 2012 and early 2014 when the scheme imploded.63

In sum, by that date, U.S. Bank’s relationship with Southport Lane had grown to over $600 million

in assets under management, even excluding certain Southport Lane-related custody accounts that

had been closed prior to that date. Despite red flags and known issues relating to negotiability,

Defendant aggressively courted Alexander Burns without any thought of how to safeguard the

collateral assets that were to be held for the sole benefit of reinsurance trust beneficiaries.

          G. Testimony of Bank Managers and Officers Reveals Willful Failures Described in
             the OCC, DOJ, and SEC Filings.

          The record in this case shows that Defendant’s managers and account managers designated

to service the reinsurance trust accounts in the Southport relationship lacked training and

experience, as well as proper supervision. But Defendant’s failures go beyond lack of training

because the evidence shows that in this case, Defendant’s managers willfully failed to safeguard

Plaintiff’s assets. Because Defendant was overly eager to grow its partnership with Alexander

Burns, the Defendant, through its managers, accepted assets that were (i) unregistered and

restricted, (ii) non-negotiable, (iii) not truly and accurately valued independently, (iv) not received

in arm’s length transactions, and (v) not free from potential conflicts. The below summary of

deposition testimony reveals exactly what the Deferred Prosecution Agreement targets: U.S. Bank


62
     Ex. 25, E-mail Correspondence between Ruby and McGraw, dated November 27, 2013.
63
  Ex. 26, E-mail Correspondence between Kerr and Dolan, dated April 26, 2014, reflecting only the
accounts that Southport Lane and/or its related entities and subsidiaries held.
                                                  19
       3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174       Page 20 of 31




National Association willfully lacked experience, training, and supervision in its due diligence of

customers which allowed fraudsters to infiltrate the national bank and use its banking lines of

businesses to further the schemes.

           According to Franklin Bradley, U.S. Bank Relationship Manager for the Burns

relationship and the person who signed Plaintiff’s trust agreement, the complexity and style of an

account and the type of entity involved determines whether U.S. Bank’s risk and corporate AML

Group, known as the Enterprise Financial Crimes Group, completes a further due diligence

process.64 In Burns’ case, Bradley downgraded the risk of Burns’ accounts to medium at the

outset of the relationship based upon a “comfort level” with Burns.65 Despite stating he had a

“comfort” level with Burns, Bradley testified that he did not recall ever receiving a CV or previous

employment reference from Burns.66

           Similarly, Ronald Richter, U.S. Bank’s Business Development Officer assigned to

Alexander Burns, testified that he too had no knowledge of any due diligence conducted on Burns

personally, or Southport Lane as a whole.67 He also stated that he had no knowledge of who

Southport Lane’s primary investors were, or how many employees Southport Lane even had.68




64
     Ex. 24, Companion case Deposition of Frank Bradley, pp. 29-30.
65
   Id. at page 166, ll. 4-9; see also Ex. 27, E-mail Correspondence between U.S. Bank Risk Management
and Bradley, dated November 27, 2012 (reflecting a downgrade of risk to “medium” for the Southport Lane
relationship).
66
     Ex. 24, Companion case Deposition of Franklin Bradley, page 50.
67
     Ex. 9, Companion case Deposition of Ronald Richter, page 41, lines 16-19.
68
     Id. pp. 45, ll. 10-24.

                                                    20
       3:16-cv-02621-JMC          Date Filed 12/13/18     Entry Number 174    Page 21 of 31




           Lawrence Woodcock, Senior Vice President Business Development Officer at U.S. Bank,

described Southport Lane as a “substantial opportunity for future revenue growth,”69 but could not

recall the names of any other Southport Lane manager, employee, or officer besides Burns.70

           Vincent Paglio, U.S. Bank’s point person71 on the Destra units, could not identify the

person who originally brought Burns into U.S. Bank,72 and was not aware of any independent due

diligence conducted on Burns by U.S. Bank.73

           Robert Ruby, U.S. Bank’s account manager on the AIC relationship, testified that he was

“not concerned” about whether the assets deposited into U.S. Bank’s trust accounts were freely-

negotiable.74 Ruby also admitted to having discussions with U.S. Bancorp Funds Services

regarding updates on Destra’s net asset values.75




69
     Ex. 28, Companion case Deposition of Lawrence Woodcock, page 100.
70
     Id. at page 77, ll. 18-23.
71
     Ex. 20, Companion case Deposition of Vincent Paglio, page 18, 22.
72
     Id. at page 42.
73
     Id. at page 52
74
     Ex. 29, Companion case Deposition of Robert Ruby, page 111.
75
     Id. at page 277.
                                                   21
       3:16-cv-02621-JMC        Date Filed 12/13/18      Entry Number 174         Page 22 of 31




                                      LEGAL ARGUMENTS

I.        PLAINTIFF’S CLAIMS ARE NOT TIME-BARRED.

          A. The One-Year Statute of Limitations in the South Carolina Trust Code Does Not
             Apply to Plaintiff’s Causes of Action.

          Defendant asserts—without any reference to South Carolina precedent—that Plaintiff’s

causes of action are really just one claim for “breach of trust,” and thus governed by the South

Carolina Trust Code’s one-year statute of limitations set out at S.C. Code Ann. § 62-7-1005

(Limitation of action against trustee). This assertion ignores the scope provision of the Trust Code.

S.C. Code Ann. § 62-7-102 states, “This article . . . does not apply to . . . custodial arrangements,

business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting

trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying

debts . . . .” (emphasis added).

          The Trust Agreement clearly states that “the Beneficiary [Plaintiff] desires the Grantor

[DNIC/Freestone] to secure payments of all amounts at any time and from time to time owing by

the Grantor to the Beneficiary . . . .”76 The trust at issue in this case involves a security agreement

and/or a trust for the primary purpose of paying debts. For that reason, none of the causes of action

against Defendant are subject to the one-year limitation period of the Trust Code.

          The only support U.S. Bank can muster for its argument are a handful of out-of-state cases.

However, none of those cases involved a trust that was expressly excluded from those state’s Trust

Codes. Thus, the Court should deny Defendant’s motion for summary judgment that based on the

scope of the Trust Code’s statute of limitations.




76
     See ECF 159-4, Trust Agreement (emphasis added).
                                                    22
       3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174         Page 23 of 31




          B. Even if the Trust Were Within the Scope of the Trust Code, Defendant Did Not
             Provide a Report to Trigger the One-Year Limitation Period.

          According to U.S. Bank, the Trust Account statements it provided were sufficient to trigger

the statute of limitations under § 62-7-1005 of the Trust Code. However, this limitations period is

only applicable where the trustee provides the beneficiary with a “report that adequately disclosed

the existence of a potential claim for breach of trust.” S.C. Code Ann. § 62-7-1005(a) (emphasis

added). Even assuming that the statements constitute “reports” under § 62-7-1005(a), they were

not sufficient to provide Plaintiff with adequate disclosure that it had a claim against U.S. Bank.

          As this Court previously held in its Order dated September 28, 2017 (ECF 65), the account

statements included “boilerplate” disclaimer language. Nothing in the account statements revealed

the breach of duties that were hidden from Plaintiff, most of which were first discovered after

review of Defendant’s document production between February 2018 and July 2018.

          In South Carolina, the statute of limitations for all of Plaintiff’s causes of action is three

years. S.C. Code Ann. § 15-3-530. The lawsuit was filed on July 22, 2016, within three years of

the dates asserted by Defendant to be the triggering events for the running of a limitation period.77

Therefore, for this reason, the court should also deny the Defendant’s motion for summary

judgment based on the Trust Code’s statute of limitations.

II.       PLAINTIFF’S CIVIL CONSPIRACY CLAIM IS PROPER.

          A. Plaintiff Properly Pled and Proved Civil Conspiracy.
          Civil conspiracy is a theory of vicarious liability, whereby “all conspirators will be

vicariously liable for the acts of co-conspirators in furtherance of the conspiracy.” Allied Capital

Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1036 (Del. Ch. 2006). To state a claim for civil

conspiracy, a plaintiff must allege “a combination between two or more persons, followed by an


77
     See ECF 159-1, pp. 19-22.

                                                   23
      3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174        Page 24 of 31




unlawful act carried out in furtherance of such combination, and damages.” Empire Fin. Servs.,

Inc. v. Bank of N.Y. (Del.), 900 A.2d 92, 97 (Del. 2006). The “confederation or combination” of

persons need not rise to the level of an express agreement. Id. And the requisite unlawful act in

furtherance of the conspiracy need not be the goal of the conspiracy. See Allied Capital Corp., 910

A.2d at 1037 (upholding claim for a conspiracy to effectuate a restructuring transaction predicated

upon the tort of aiding and abetting); Microsoft Corp. v. Amphus, Inc., C.A. No. 8092-VCP, 2013

WL 5899003, at *15 (Del. Ch. Oct. 31, 2013) (conspiracy to commit breaches of fiduciary duties

adequately alleged where fiduciary engaged in self-dealing).


          Delaware courts have held that “underlying wrongs” do not have to be expressly included

as a separate cause of action to support imposing secondary liability on the Defendant. See

Szczerba v. Am. Cigarette Outlet, Inc., C.A. No. N13C-09-080, 2016 WL 1424561 at * 4 (Del. Super.

Apr. 1, 2016). In fact, allegations that companies worked together to suppress knowledge is, in and

of itself, a sufficient underlying wrong to sustain a civil conspiracy cause of action under Delaware

law. Nut v. A.C. & S. Co., Inc., 517 A.2d 690, 695 (Del. Super. 1986).


          Nor must the Complaint detail each defendants’ precise role in the conspiracy; all that is

required are allegations of “the general composition of the conspiracy, some or all of its broad

objectives and the defendant[s’] general role in the conspiracy.” Marino v. Cross Country Bank,

C.A. No. 02-65-GMS, 2003 WL 503257, at *5 (D. Del. Feb. 14, 2003).

          Defendant argues Plaintiff did not properly allege an “underlying actionable tort” by the

alleged co-conspirators, one of the elements of the civil conspiracy claim. Defendant repeats the

same arguments it made earlier this year when Plaintiff sought leave to amend its complaint to add

the civil conspiracy claim.78 The Court examined the allegations of the proposed Amended


78
     See ECF 121 (Defendant’s Response in Opposition to Plaintiff’s Motion to Amend).
                                                   24
     3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174          Page 25 of 31




Complaint, and held that the civil conspiracy claim was properly pled since allegations throughout

the pleading supported each element of the claim.79 Therefore, Defendant’s argument as to failure

of pleading is without merit. Viewed as a whole, the Amended Complaint alleges U.S. Bank, its

lines of business and affiliates, as well as Burns and his Southport entities80 knowingly pursued

tortious conduct in transactions leading to and including the funding/misuse of the trust assets.

        U.S. Bank next contends that there was not a meeting of the minds to perform unlawful

acts. This, again, is an unfounded argument. U.S. Bank seems to suggest that some sort of formal

written or explicit agreement is necessary to sustain a civil conspiracy claim. This is simply not

true.

        Even at trial, the Plaintiff does not “need to prove the existence of an explicit agreement; a

conspiracy can be inferred from the pled behavior of the alleged conspirators.” In re Am. Int’l Grp.,

Inc., 965 A.2d 763, 806 (Del. Ch. 2009). What is necessary is “evidence of a combination between

two or more persons, followed by an unlawful act carried out in furtherance of such combination

and damages.” Empire Fin. Servs., Inc. v. Bank of N.Y. (Del.), 900 A.2d 92, 97 (Del. 2006).

Plaintiff has alleged many instances of U.S. Bank working with U.S. Bank Trust and the Southport

entities to sell the valuable assets held in trust, with Plaintiff having no knowledge of these illegal

transfers.




79
  Compare Defendant’s Memorandum, ECF 159-1, pp. 23-24 with this Court’s Order and Opinion
Granting in Part and Denying in Part Motion for Leave to File First Amended Complaint, ECF 142, pp. 10-
11 (Court held ¶¶ 137-141 of the proposed Amended Complaint properly alleged civil conspiracy.)
80
  U.S. Bank claims the summary term “Southport entities” does not reference any particular companies.
However, as alleged in the Amended Complaint, these entities include (1) Southport Lane, L.P. (¶ 9); (2)
Southport Lane Advisors (¶ 36); and (3) Southport Specialty Finance (¶ 102). (ECF 154, Amended
Complaint).
                                                  25
    3:16-cv-02621-JMC         Date Filed 12/13/18       Entry Number 174         Page 26 of 31




       As set out fully in the Factual Background section above, Plaintiff has supported its

allegations of civil conspiracy by providing evidence of a combination between two or more

persons, followed by an unlawful act carried out in furtherance of such combination, and damages.

Therefore, Plaintiff has properly pled and provided evidence of its civil conspiracy claim, and this

Court should deny Defendant’s motion for summary judgment on the civil conspiracy claim.


           1. The Burden of Proof.


       There is no elevated burden of proof for civil conspiracy. See Nicolet, Inc. v. Nutt, 525

A.2d 146, 149 (Del. 1987) (“The complaint clearly charges [defendant] with membership in the

conspiracy, and if supported by a preponderance of the evidence at trial, Delaware law imposing

liability for civil conspiracy is well-settled”). Evidence submitted herein meets this burden.


           2. Conspiracy May Be Proved by Circumstantial Evidence

       Proof of a conspiracy does not require an explicit agreement; it can be inferred from the

behavior of the alleged conspirators. See In re Am. Int’l Grp., Inc., 965 A.2d 763, 806 (Del. Ch.

2009). As set out in the Factual Background above, Defendant clearly put the interests of itself and

Alexander Burns ahead of the interests of all “Reg. 114” (reinsurance) trusts that were to be created

as part of the Burns and Southport relationship.


       Furthermore, it is not necessary for a plaintiff to prove that the alleged conspirators entered

into an express or formal agreement regarding the object of the conspiracy or the means to that

end. Am. Gen. Life Ins. v. Goldstein, 741 F. Supp. 2d 604, 615 (D. Del. 2010). Co-conspirators do

not need to know all details of a plan or possess similar motives, but must share a “general

conspiratorial objective.” Kuhn Const. Co. v. Ocean & Coastal Consultants, Inc., 723 F. Supp. 2d

676, 689 (D. Del. 2010) (citations omitted). Plaintiff must ultimately prove that there was “a single


                                                   26
    3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174        Page 27 of 31




plan, the essential nature and general scope of which [was] known to [the Defendant] who is to be

held responsible for its consequences.” Id. (citations omitted).


             3. Hand of One is the Hand of All.


       Moreover, Delaware law provides that a named defendant is liable for the actions of each

of their co-conspirators taken in furtherance of the conspiracy. “Under Delaware law, a conspirator

is jointly and severally liable for the acts of co-conspirators committed in furtherance of the

conspiracy.” Nicolet, 525 A.2d at 150; Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d

1020, 1036 (Del. Ch. 2006). Therefore, Defendant can be held liable for the actions of Burns and

Southport.


       B. Plaintiff May Allege a Civil Conspiracy Among Related Entities.

       U.S. Bank makes a blanket statement that wholly-owned subsidiaries cannot conspire

together. This is not consistent with Delaware case law. Delaware courts have noted that decisions

in line with Defendant’s theory generally are limited to claims under the Sherman Antitrust Act.

Outdoor Techs., Inc. v. Allfirst Fin., Inc., C.A. No. 99C-09-151, 2000 WL 141275 at *6 (Del.

Super. Jan. 24, 2000). After analyzing Maryland and Delaware case law on the issue, the Court in

Outdoor Technologies specifically found no case law “prohibiting civil conspiracy claims that

arise from conduct that occurs between sister and parent corporations.” Id.


       In Allied Capital Corp. v. GC-Sun Holdings, L.P., the Delaware Chancery Court expressly

rejected the argument that entities with common ownership can never conspire illegally with one

another. Allied Capital Corp., 910 A.2d at 1038 n.37, 2044-45. The Court reasoned:


       The fact that a corporation owns all of the equity of another corporation and that
       both corporations have the same directors and officers does not mean the separate
       corporations cannot collaborate on a common illegal scheme. It is precisely because

                                                 27
     3:16-cv-02621-JMC          Date Filed 12/13/18       Entry Number 174          Page 28 of 31




        the corporations have, as a presumptive matter, a separate legal existence
        irrespective of their common control, that doctrines like conspiracy and aiding and
        abetting may have a policy purpose. Moreover . . . the idea that the economic
        interests of a parent and subsidiary are always aligned when the parent owns all the
        equity of the subsidiary is, if accepted as an unvarying natural law, wrong. As
        important, even in criminal conspiracies involving more than one human, it is not
        uncommon for one of the participants to have a dominating relationship towards
        the others. That does not render the others less legally culpable for their own
        decisions to participate in the common plan. The fact that affiliated entities are
        directed by common persons does not self-evidently render those entities—as
        societally chartered persons with separate legal status—obviously immune for their
        own actions in aid of an illegal plan that causes harm. There are principled reasons
        for cabining the situations when conspiracy claims can lie against commonly-
        owned entities. That they are conceived of as having one hypothetical “brain” is
        not one of them. And under the confused jurisprudence of “alter ego” liability, a
        defense argument of that kind amounts to an argument in favor of disrespecting
        their separate corporate forms and holding the parent liable. In sum, Allied’s
        complaint pleads facts that satisfy the elements of a cause of action for civil
        conspiracy as articulated by our Supreme Court. The defendants’ argument -- that
        entities with common equity ownership can never conspire illegally with one
        another -- is not one that convinces me.

Id. at 1044-45 (emphasis added). Thus, as explained in Allied Capital, Delaware law does not

prohibit claims of conspiracy among entities that are commonly owned.


        Even if it did, Defendant’s evidence of the “relatedness” of Defendant and its lines of

businesses, like U.S. Bank Trust and U.S. Bancorp Fund Services, LLC, does not prove the

subsidiary relationship claimed.81 At most the Bank’s evidence mentions a hierarchy, not a parent-

subsidiary relationship between the Defendant and U.S. Bank Trust or Fund Services.




81
  Compare ECF 159-1, at Exhibit 44 (Corporate Documents of U.S. Bank Trust National Association and
U.S. Bankcorp Fund Services, LLC) to ECF 13-2 (Declaration of Matthew Scott, Vice President at U.S.
Bank Trust, which states “U.S. Bank Trust and U.S. Bank are distinct and independent entities . . . .” The
corporate documents submitted by Defendant do not even mention the word subsidiary, instead using the
word “hierarchy” but not “subsidiary.”

                                                   28
       3:16-cv-02621-JMC         Date Filed 12/13/18      Entry Number 174        Page 29 of 31




          III.    PLAINTIFF’S DAMAGES ARE NOT SPECULATIVE.


          Delaware law grants courts the power to fashion a remedy. Bomarko, Inc. v. Int’l

Telecharge, Inc., 794 A.2d 1161, 1184 (Del. Ch. 1999) (in shareholder suit for corporate fiduciary

duty breach, “the Court’s powers are complete to fashion any form of equitable and monetary relief

as may be appropriate . . .”); Cantor v. Perelman, C.A. No. 97-586-KAJ, 2006 WL 318666, at * 8

(D. Del. Feb. 10, 2006) (under Delaware law, “significant discretion is given to the Court in

fashioning an appropriate remedy” for breach of fiduciary duty).


          There is case law specifically holding that, when the fiduciary breaches its duty of loyalty,

the remedy awarded should be less about what the beneficiary lost and more about deterring (to

the point of harshness) the misconduct. See Thorpe by Castleman v. CERBCO, 676 A.2d 436, 445

(Del. 1996) (citing Milbank, Tweed, Hadley & McCloy v. Boon, 13 F.3d 537, 543 (2d Cir. 1994)

(“breaches of a fiduciary relationship in any context compromise a special breed of cases that often

loosen normally stringent requirements of causation and damages”).


          On November 28, 2018, Plaintiff produced a timely82 Supplemental Report of Roy

Strickland. Based on his analysis and discussions with AIC’s representatives through the date of

this Supplemental Report, Mr. Strickland calculated the damages incurred by AIC to a reasonable

degree of accounting certainty to be $8,451,595.83 These damages are a sum of the following

components of loss:




82
   Under Federal Rule 26(e)(2), expert supplements must be disclosed by the time the party’s pretrial
disclosures under Rule 26(a)(3) are due. Per page 3, paragraph 11 of the current Scheduling Order, the
pretrial disclosure deadline for all parties was November 27, 2018, the date Plaintiff served the
Supplemental Report on Defendant’s counsel.
83
     Ex. 30, Roy Strickland’s Supplemental Report dated and served on November 27, 2018.
                                                   29
       3:16-cv-02621-JMC          Date Filed 12/13/18            Entry Number 174      Page 30 of 31




                    Lost Front Fee                                          $     413,655
                    Fronting Program Losses incurred by AIC                     7,559,900
                    Fronting Program Extra Expenses incurred by AIC               478,040
                    Total Damages to AIC                                    $   8,451,595



          The supplement was needed because Plaintiff recently received additional information

necessary to include damages based on the actuarial estimates of the Fronting Program’s loss as a

component of total damages. The Supplement Report is being provided to the Court. It cites

documentation to support the damage figure, all of which were provided to Defendant in

supplemental document productions last month. Because the Plaintiff has come forward with

testimony and documentation to support its theory of damages, the Defendant’s arguments

concerning lack of damages and the assertion that damages should be capped, are without merit.

Included with this brief is a Declaration of James Ray Robinson, former Director of Compliance

for Accident Insurance Company.84 Mr. Robinson provided some of the underlying data

considered by Plaintiff’s damage expert and is properly considered in opposition to Defendant’s

pending motion. Therefore, the Court should deny Defendant’s motion for summary judgment on

damages, and Plaintiff’s damages should not be capped.


                                                CONCLUSION


          For all of these reasons, U.S. Bank’s Motion for Summary Judgment should be denied in

full. In the alternative, Plaintiff requests additional time to supplement and/or prepare a sur-reply

in further support of this opposition, at the conclusion of planned depositions later this month.




84
     Ex. 31, Declaration of James Ray “Robbie” Robinson.
                                                         30
   3:16-cv-02621-JMC   Date Filed 12/13/18   Entry Number 174   Page 31 of 31




December 13, 2018            Respectfully submitted,

                             /s Susan F. Campbell
                             MCGOWAN, HOOD & FELDER, LLC
                             Susan F. Campbell (Fed Id. 9002)
                             232 King Street
                             Georgetown, South Carolina 29440
                             (843) 833-8082-Tel.
                             (843) 833-8092-Fax
                             scampbell@mcgowanhood.com

                             Chad A. McGowan (Fed Id. 6620)
                             1539 Health Care Drive
                             Rock Hill, SC 29732
                             (803) 327-7800 Tel.
                             (803) 328-5656 Fax
                             cmcgowan@mcgowanhood.com


                             ATTORNEYS FOR PLAINTIFF




                                      31
